        Case 1:19-cv-00945-RDM Document 147-1 Filed 08/07/20 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 NILAB RAHYAR TOLTON, et al.,                          )
                                                       )
         Plaintiffs,                                   )          Civ. No. 1:19-00945 (RDM)
                                                       )
 v.                                                    )      DEFENDANT’S STATEMENT OF
                                                       )     UNDISPUTED MATERIAL FACTS
 JONES DAY,                                            )
                                                       )
         Defendant.                                    )



        Jones Day submits the following undisputed material facts in support of its motion for

summary judgment on Count IV of the Third Amended Complaint (Dkt. 41, “TAC”).

        A.      KATRINA HENDERSON

        1.      Jones Day notified Henderson in December 2015 that her employment by the Firm

would be terminated. (Dkt. 41 at 81-82 (TAC ¶¶ 300-01); Dkt. 128-25 at 11-12 (Henderson Tr.

276:17-25, 277:22-24).)

        2.      After the notice of termination, Jones Day allowed Henderson to stay on the Firm’s

payroll temporarily while she sought her next job.         (Dkt. 128-25 at 13-14 (Henderson Tr.

281:14-282:9).)

        3.      At the end of June 2016, Henderson was placed on unpaid leave. (Dkt. 128-25 at

15 (Henderson Tr. 283:15-20); Dkt. 41 at 82 (TAC ¶ 304); see Bounds Decl. ¶ 8.)

        4.      Henderson ended her employment at Jones Day on July 15, 2016. (Bounds Decl.

¶ 8.)

        5.      In calendar year 2016, Henderson recorded zero client billable hours and zero pro

bono hours of work. (Dkt. 128-38 at 2 (Chase Decl. Ex. 27).)
       Case 1:19-cv-00945-RDM Document 147-1 Filed 08/07/20 Page 2 of 11




        B.      SAIRA DRAPER

        6.      Draper joined Jones Day’s Atlanta office as a first-year associate in October 2011.

(Bounds Decl. ¶ 9.)

        7.      In calendar year 2015, Draper recorded 394 client billable hours and 281 pro bono

hours. (Dkt. 102-15 at 3.)

        8.      On an annualized basis—meaning proportionally increased to reflect the hours an

associate would have recorded had the associate been working for the entire year without leave—

Draper recorded 642 client billable hours and 458 pro bono hours in calendar year 2015. (Id.)

        9.      In calendar year 2016, Draper recorded 1,134 client billable hours and 370 pro bono

hours. (Id.)

        10.     In calendar year 2017, Draper recorded 1,032 client billable hours and 167 pro bono

hours. (Id.)

        11.     On an annualized basis, Draper recorded 1,371 client billable hours and 222 pro

bono hours in calendar year 2017. (Id.)

        12.     In calendar year 2018, Draper recorded 397 client billable hours and 486 pro bono

hours. (Id. at 2.)

        13.     On an annualized basis, Draper recorded 631 client billable hours and 774 pro bono

hours in calendar year 2018. (Id.)

        14.     Draper left the Firm on October 4, 2018. (Bounds Decl. ¶ 9.)

        15.     As of July 1, 2014, Draper’s compensation was $180,000 per year. (Id.)

        16.     As of July 1, 2015, Draper’s compensation was $195,000 per year. (Id.)

        17.     As of July 1, 2016, Draper’s compensation was $220,000 per year. (Id.)

        18.     As of July 1, 2017, Draper’s compensation was $230,000 per year. (Id.)




                                               -2-
         Case 1:19-cv-00945-RDM Document 147-1 Filed 08/07/20 Page 3 of 11



               Male Associate 3
         19.                       joined Jones Day’s Atlanta office as a first-year associate in October

2013. (Id. at ¶ 11.)
                                          Male Assoc. 3
         20.    In calendar year 2015,                     recorded 2,144 client billable hours and 58 pro bono

hours. (Dkt. 128-37 at 2 (Chase Decl. Ex. 26).)
                                           Male Assoc. 3
         21.    In calendar year 2016,                      recorded 2,185 client billable hours and 0 pro bono

hours. (Id. at 3.)
                                           Male Assoc. 3
         22.    In calendar year 2017,                     recorded 2,067 client billable hours and 14 pro bono

hours. (Id. at 4.)
                                          Male Assoc. 3
         23.    In calendar year 2018,                     recorded 1,896 client billable hours and 28 pro bono

hours. (Id. at 5.)

         24.    As of January 2015,                        compensation was $155,000 per year. (Bounds Decl.

¶ 11.)
                                       Male Assoc. 3's
         25.    As of July 1, 2015,                        compensation was $170,000 per year. (Id.)
                                       Male Assoc. 3's
         26.    As of July 1, 2016,                       compensation was $210,000 per year. (Id.)
                                       Male Assoc. 3's
         27.    As of July 1, 2017,                       compensation was $260,000 per year. (Id.)
                                      Male Assoc. 3's
         28.    As of July 1, 2018,                       compensation was $300,000 per year. (Id.)
                 Male Associate 4
         29.                                joined Jones Day’s Atlanta office as a first-year associate in

October 2014. (Bounds Decl. ¶ 12.)
               Male Associate 4
         30.                      left the Firm on                             . (Id.)
                                           Male Associate 4
         31.    In calendar year 2015,                            recorded 1,689 client billable hours and 136

pro bono hours. (Dkt. 128-40 at 2 (Chase Decl. Ex. 29).)
                                           Male Associate 4
         32.    In calendar year 2016,                            recorded 1,990 client billable hours and 1 pro

bono hour. (Id. at 3.)




                                                            -3-
       Case 1:19-cv-00945-RDM Document 147-1 Filed 08/07/20 Page 4 of 11


                                       Male Associate 4
        33.    In calendar year 2017,                           recorded 1,997 client billable hours and 28 pro

bono hours. (Id. at 4.)
                                       Male Associate 4
        34.    In calendar year 2018,                           recorded 1,431 client billable hours and 11 pro

bono hours. (Id. at 5.)
                                         Male Associate 4
        35.    On an annualized basis,                           recorded 1,908 billable hours and 15 pro bono

hours for calendar year 2018. Those figures reflect his raw recorded hours for the nine months of

the year during which he was a Firm employee, divided by nine and then multiplied by twelve.

(See id.)
                                               Male Associate 4's
        36.    As of January 1, 2015,                                  compensation was $150,000 per year.

(Bounds Decl. ¶ 12.)
                                           Male Associate 4's
        37.    As of January 1, 2016,                               compensation was $153,000 per year. (Id.)
                                      Male Associate 4's
        38.    As of July 1, 2016,                             compensation was $190,000 per year. (Id.)
                                     Male Associate 4's
        39.    As of July 1, 2017,                             compensation was $210,000 per year. (Id.)
                                     Male Associate 4's
        40.    As of July 1, 2018,                             compensation was $250,000 per year. (Id.)
               Male Associate 2
        41.                       joined Jones Day’s Atlanta office as a first-year associate in

October 2012. (Bounds Decl. ¶ 13.)
                                           Male Associate 2
        42.    In calendar year 2015,                           recorded 2,003 client billable hours and 9 pro

bono hours. (Dkt. 128-31 at 2 (Chase Decl. Ex. 20).)
                                           Male Associate 2
        43.     In calendar year 2016,                        recorded 1,773 client billable hours and 107 pro

bono hours. (Id. at 3.)
                                            Male Associate 2
        44.    On an annualized basis,                         recorded 1,923 client billable hours and 116 pro

bono hours in calendar year 2016. (Dkt. 107-5 at 2.)




                                                          -4-
       Case 1:19-cv-00945-RDM Document 147-1 Filed 08/07/20 Page 5 of 11



                                                     Male Associate 2
        45.         In calendar year 2017,                              recorded 2,067 client billable hours and 97 pro

bono hours. (Id. at 4.)
                                                    Male Associate 2
        46.         In calendar year 2018,                              recorded 2,077 client billable hours and 42 pro

bono hours. (Id. at 5.)
                                                     Male Associate 2's
        47.         As of January 1, 2015,                                compensation was $170,000 per year. (Bounds

Decl. ¶ 13.)
                                              Male Associate 2's
        48.         As of July 1, 2015,                              compensation was $185,000 per year. (Id.)
                                              Male Associate 2's
        49.         As of July 1, 2016,                              compensation was $230,000 per year. (Id.)
                                                Male Associate 2's
        50.         As of July 1, 2017,                              compensation was $265,000 per year. (Id.)
                                               Male Associate 2's
        51.         As of July 1, 2018,                              compensation was $315,000 per year. (Id.)
                   Male Associate 5
        52.                               joined Jones Day’s Atlanta office as an associate in October 2015.

(Id. at ¶ 14.)
                 Male Assoc. 5's
        53.                        starting salary was $150,000 per year and it was raised to $180,000 as of

July 1, 2016. (Id.)
                                                  Male Assoc. 5's

        54.         As of January 1, 2017,                          salary was $185,000 per year. (Id.)
                                            Male Assoc. 5's
        55.         As of July 1, 2017,                       salary was $195,000 per year. (Id.)
                                             Male Assoc. 5's
        56.         As of July 1, 2018,                  ’ salary was $225,000 per year. (Id.)

        57.         Between 2016 and 2018, Jones Day increased starting salaries for associates in the

Atlanta office by $40,000. (Dkt. 128-2 (Deane Decl. ¶¶ 21-23); see also Dkt. 102-8 at 13-14, 27

(Draper Tr. 129:24-130:23; 149:9-24).)

        C.          MEREDITH WILLIAMS

        58.         Meredith Williams joined Jones Day’s Irvine office as a first-year associate in

October 2013. (Dkt. 41 at 48 (TAC ¶ 162); Bounds Decl. ¶ 10.)

        59.         Williams joined the Intellectual Property practice. (Bounds Decl. ¶ 10.)


                                                                     -5-
       Case 1:19-cv-00945-RDM Document 147-1 Filed 08/07/20 Page 6 of 11




       60.     Williams earned $160,000 per year as her starting salary. (Id.)

       61.     As of January 1, 2015, Williams’s compensation was $170,000 per year. (Id.)

       62.     As of July 1, 2015, Williams’s compensation was $185,000 per year. (Id.)

       63.     As of July 1, 2016, Williams’s compensation was $205,000 per year. (Id.)

       64.     As of July 1, 2017, Williams’s compensation was $215,000 per year. (Id.)
               Male Associate 11
       65.                            joined the Firm’s Dallas office as a first-year associate in October

2013. (Id. at ¶ 15.)
             Male Assoc. 11
       66.                    joined the                                         practice. (Id.)
             Male Assoc. 11
       67.                    earned $160,000 per year as his starting salary. (Id.)
                                                Male Assoc. 11's
       68.     As of January 1, 2015,                               compensation was $170,000 per year. (Id.)
                                           Male Assoc. 11's
       69.     As of July 1, 2015,                            compensation was $180,000 per year. (Id.)
                                           Male Assoc. 11's

       70.     As of July 1, 2016,                            compensation was $185,000 per year. (Id.)
             Male Assoc. 11
       71.                    left the Firm on                              . (Id.)
                 Male Associate 8
       72.                                 joined the Firm’s New York office as a first-year associate in

October 2013. (Id. at ¶ 16.)
              Male Assoc. 8

       73.                    joined the                                                           practice. (Id.)
              Male Assoc. 8
       74.                    earned $160,000 per year as his starting salary. (Id.)
                                                  Male Assoc. 8's

       75.     As of January 1, 2015,                               compensation was $175,000 per year. (Id.)
                                           Male Assoc. 8's
       76.     As of July 1, 2015,                            compensation was $210,000 per year. (Id.)
                                           Male Assoc. 8's
       77.     As of July 1, 2016,                            compensation was $265,000 per year. (Id.)
                                           Male Assoc. 8's
       78.     As of July 1, 2017,                            compensation was $350,000 per year. (Id.)
               Male Associate 6
       79.                             joined the Firm’s Pittsburgh office as a first-year associate in

October 2014. (Id. at ¶ 17.)




                                                                -6-
       Case 1:19-cv-00945-RDM Document 147-1 Filed 08/07/20 Page 7 of 11



                  Male Assoc. 6
       80.                         joined the                                        practice. (Id.)
                 Male Assoc. 6
       81.                        earned $145,000 per year as his starting salary. (Id.)
                                                     Male Assoc. 6's
       82.        As of January 1, 2016,                                 compensation was $150,000 per year. (Id.)
                                               Male Assoc. 6's
       83.        As of July 1, 2016,                                 compensation was $170,000 per year. (Id.)
                                               Male Assoc. 6's
       84.        As of July 1, 2017,                                 compensation was $175,000 per year. (Id.)
                                              Male Assoc. 6's
       85.        As of July 1, 2018,                                 compensation was $190,000 per year. (Id.)
                   Male Associate 7
       86.                               joined the Firm’s San Diego office as a first-year associate in

October 2013. (Id. at ¶ 18.)
               Male Assoc. 7
       87.                     joined the                                         practice. (Id.)
                Male Assoc. 7
       88.                     earned $160,000 per year as his starting salary. (Id.)
                                                    Male Assoc. 7's
       89.        As of January 1, 2015,                              compensation was $170,000 per year. (Id.)
                                              Male Assoc. 7's
       90.        As of July 1, 2015,                            compensation was $180,000 per year. (Id.)
                                              Male Assoc. 7's
       91.        As of July 1, 2016,                            compensation was $190,000 per year. (Id.)
                Male Associate 10
       92.                            joined the Firm’s Dallas office as a second-year associate in October

2013 after completing a judicial clerkship. (Id. at ¶ 19.)
             Male Assoc. 10
       93.                     joined the                                         practice. (Id.)
               Male Assoc. 10
       94.                      earned $160,000 per year as his starting salary, and it was increased to

$170,000 as of January 1, 2014. (Id.)
                                             Male Assoc. 10's
       95.        As of July 1, 2014,                           compensation was $185,000 per year. (Id.)
                                             Male Assoc. 10's
       96.        As of July 1, 2015,                           compensation was $205,000 per year. (Id.)
                                            Male Assoc. 10's
       97.        As of July 1, 2016,                           compensation was $220,000 per year. (Id.)
                 Male Associate 9
       98.                             joined the Firm’s Houston office as a first-year associate in October

2013. (Id. at ¶ 20.)




                                                                   -7-
       Case 1:19-cv-00945-RDM Document 147-1 Filed 08/07/20 Page 8 of 11


                 Male Assoc. 9
       99.                       joined the                     practice. (Id.)
                 Male Assoc. 9
       100.                      transferred to the Firm’s Washington, D.C. office on January 1, 2017. (Id.)
                Male Assoc. 9
       101.                      earned $160,000 per year as his starting salary. (Id.)
                                                    Male Assoc. 9's
       102.       As of January 1, 2015,                              compensation was $170,000 per year. (Id.)
                                              Male Assoc. 9's
       103.       As of July 1, 2015,                            compensation was $180,000 per year. (Id.)
                                              Male Assoc. 9's
       104.       As of July 1, 2016,                            compensation was $210,000 per year. (Id.)
                                              Male Assoc. 9's
       105.       As of July 1, 2017,                            compensation was $225,000 per year. (Id.)
              Male Associate 13
       106.                             joined the Firm’s Irvine office as a first-year associate in October

2007. (Id. at ¶ 21.)
              Male Assoc. 13
       107.                    joined the                                          practice. (Id.)
             Male Assoc. 13
       108.                    earned $160,000 per year as his starting salary. (Id.)
                                                   Male Assoc. 13's
       109.       As of January 1, 2009,                           compensation was $175,000 per year. (Id.)
                                            Male Assoc. 13's
       110.       As of July 1, 2009,                           compensation was $175,000 per year. (Id.)
                                            Male Assoc. 13's
       111.       As of July 1, 2010,                           compensation was $175,000 per year. (Id.)
                                            Male Assoc. 13's
       112.       As of July 1, 2011,                           compensation was $190,000 per year. (Id.)
               Male Assoc. 13
       113.                    left the Firm on                            (Id.)
               Male Associate 15
       114.                               joined the Firm’s Irvine office as a first-year associate in October

2009. (Id. at ¶ 22.)
                  Male Assoc. 15
       115.                          joined the                                   practice. (Id.)
                  Male Assoc. 15
       116.                          earned $160,000 per year as his starting salary. (Id.)
                  Male Assoc. 15's
       117.                           salary remained $160,000 for his entire time at the Firm. (Id.)

       118.       Male Assoc. 15     left the Firm on                                 (Id.)




                                                                   -8-
       Case 1:19-cv-00945-RDM Document 147-1 Filed 08/07/20 Page 9 of 11



                  Male Associate 14
       119.                                  joined the Firm’s Irvine office as a fourth-year associate in

March 2013. (Id. at ¶ 23.)
                 Male Assoc. 14
       120.                       joined the                       group. (Id.)
                   Male Assoc. 14's
       121.                           starting salary was $220,000 and it was raised to $230,000 as of July

1, 2013. (Id.)
                 Male Assoc. 14
       122.                       left the Firm on              , before going through an annual evaluation

process. (Id.)

       D.        JONES DAY’S OFFICE-BASED SYSTEMS                  FOR   RECRUITING, EVALUATING,      AND
                 COMPENSATING ASSOCIATES

       123.      Associate recruiting at Jones Day is conducted at the office level. (Dkt. 128-30 at 3

(Reisman Tr. 44:4-9).)

       124.      Each office decides which recruiters to send for on-campus interviews. (Dkt. 128-30

at 6-7 (Reisman Tr. 61:22-62:2).)

       125.      Each office selects candidates that they individually as an office would like to call

back for further interviews. (Dkt. 128-30 at 8, 9-10 (Reisman Tr. at 70:4-9, 74:24-75:2).)

       126.       Each office makes independent hiring decisions, both as to summer associates and

full-time associate positions. (Dkt. 128-30 at 3, 4-5, 11-12 (Reisman Tr. at 44:4-11, 50:24-51:21,

123:16-124:15).)

       127.      No approval at the firm-wide level is needed for associate hiring decisions. (Dkt.

128-30 at 11-13 (Reisman Tr. at 123:16-125:7).) The Partner in Charge “PIC” of each office has

discretion to set the initial compensation for lateral associate hires. (Dkt. 128-5 (Lovitt Decl. ¶ 21).)

d      128.      The PIC in each office is responsible for making the recommendations for salary

adjustments for associates in that office. (Dkt. 128-15 at 8, 10 (Lovitt Tr. at 47:22-23, 50:13-16).)




                                                        -9-
      Case 1:19-cv-00945-RDM Document 147-1 Filed 08/07/20 Page 10 of 11




       129.    Each PIC exercises independent discretion in apportioning its office compensation

budget. (Dkt. 128-5 (Lovitt Decl. ¶ 24).)

       130.    The Firm does not have a compensation structure or ladder that is uniform across

all geographic markets. (Dkt. 102-9 at 3.)

       131.    Each PIC transmits a list of recommended compensation adjustments to Traci

Lovitt (since late 2016) and Michael Shumaker, who review the recommendations and may

suggest revisions before forwarding the recommended adjustments to the Managing Partner for

approval. (Dkt. 128-5 (Lovitt Decl. ¶¶ 24-27); see Dkt. 128-15 at 8-9 (Lovitt Tr. 47:22-48:22).)

       132.    Any changes made by the Managing Partner to the recommended compensation

adjustments are sent back to the PIC, who conducts another review and can challenge any changes.

(Dkt. 128-15 at 9, 11 (Lovitt Tr. 48:10-22, 54:18-55:11); Dkt. 128-6 (Lovrien Decl. ¶ 28); Dkt.

125-14 (Chase Decl. Ex. 3 at 3.))
128-14

       133.    Of the 29 pay adjustments experienced by the six named Plaintiffs collectively

during their tenures at the Firm, 26 adjustments were the amounts recommended by the PICs. (Dkt.

128-10 (Coussons Decl. Ex. 1 cols. U, X, AK, AN, BC, BF, BI, BK, BX, CA, CD, CE, CS, CV,

CW, DO, DS, EJ, EO, rows 3, 5, 7, 9, 11, 13).)

       134.    There is no firm-wide system for assigning work to associates. (Dkt. 128-15 at

79-80 (Lovitt Tr. 310:23-311:4).)

        135.   Work assignments for new lawyers are managed by the new lawyer group

   coordinator in each office. (Dkt. 128-30 at 14, 15-19 (Reisman Tr. 205:5-15, 206:20-210:16).)

       136.    Associates cannot transfer or be transferred to another office without approval from

both offices’ PICs. (Dkt. 128-5 (Lovitt Decl. ¶ 9).)




                                              - 10 -
      Case 1:19-cv-00945-RDM Document 147-1 Filed 08/07/20 Page 11 of 11




       137.    Inter-office transfers, where approved, are generally an accommodation to an

associate, not a management decision for the benefit of the Firm. (Id.)

       138.    During the annual review process, each Jones Day office uses its own process to

rate and rank its associates and has final say over those rating and rankings. (Dkt. 128-15 at 22,

28-29, 45 (Lovitt Tr. 108:2-10, 123:19-124:4, 186:10-18); Dkt. 128-4 (Laduzinski Decl. ¶¶ 18-22);

Dkt. 128-1 (Cottriel Decl. ¶¶ 11, 16, 18).)




       July 13, 2020                          Respectfully submitted,

                                              /s/ Mary Ellen Powers
                                              Mary Ellen Powers (Bar No. 334045)
                                              Beth Heifetz (Bar No. 417199)
                                              Yaakov Roth (Bar No. 995090)
                                              JONES DAY
                                              51 Louisiana Avenue NW
                                              Washington, DC 20001
                                              Phone: (202) 879-3939


                                              Terri L. Chase (pro hac vice granted)
                                              JONES DAY
                                              250 Vesey Street
                                              New York, NY 10281
                                              Phone: (212) 326-3939

                                              Attorneys for Defendant




                                               - 11 -
